Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2021

The Court of Appeals hereby passes the following order:

A22D0138. MARION D. CALHOUN v. CARLOTTA HARRELL.

      On October 13, 2021, the trial court entered an order denying Marion D.
Calhoun’s motion to lift a stalking protective order. On November 15, 2021, Calhoun
filed this application for discretionary appeal. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). “The
requirements of OCGA § 5-6-35 are jurisdictional, and this court cannot accept an
application for appeal not made in compliance therewith.” Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). See also Gable v. State, 290 Ga. 81, 82 (2) (a)
(720 SE2d 170) (2011) (noting that this Court “has held that the failure to meet the
statutory deadline for filing a discretionary application is a jurisdictional defect”).
Calhoun filed this application 33 days after entry of the order she wishes to appeal.
Thus, the application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/07/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.